Citation Nr: 1728417	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-35 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to increases in the (0 percent prior to June 2, 2015 and 70 percent from that date) ratings assigned for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1977 to March 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, rated 0 percent, effective November 18, 2009.  In February 2015, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In April 2015, the case was remanded for additional development.  A June 2015 rating decision increased the rating for the hearing loss to 70 percent, effective June 2, 2015.  The issue is characterized to reflect that "staged ratings" are now assigned, and that both "stages" are for consideration.  In August 2015 the case was remanded for additional development.


FINDING OF FACT

At no time prior to June 2, 2015 is the Veteran's hearing acuity shown to have been worse than level I in either ear; at no time from that date is the hearing acuity shown to have been worse than level IX in the right ear or worse than level X in the left.


CONCLUSION OF LAW

A compensable rating prior to June 2, 2015 and a rating in excess of 70 percent from that date are not warranted for the Veteran's hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (Code) 6100 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  This appeal is from the rating decision that granted service connection and assigned a disability rating and an effective date for the award.  Accordingly, the purpose of statutory notice was met, and such notice was no longer necessary.  A statement of case properly provided notice in the downstream issue of entitlement to an increased initial rating.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge conducting a hearing to fulfill two duties to comply with the VA regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  At the February 2015 hearing, the undersigned identified the issue and what was needed to substantiate the claim.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there was compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

VA has obtained all relevant service, and postservice (private and VA) treatment records.  In June 2016 the Veteran stated that he had "more evidence that I am going to suppress.  Disclosure of which is even more compelling than what I have already stated."  The Board cannot compel the Veteran to submit evidence in his possession he asserts supports his claim.  Accordingly, the matter will be decided based on the record as it stands.

The duty to assist also includes providing an adequate medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded examinations by or on behalf of, VA in February 2010, July 2014, June 2015, and November 2015.  The examinations were conducted by audiologists (competent to conduct them) who conducted the audiometric testing in accordance with regulatory criteria, and provided opinions that include adequate rationale for conclusions reached.  Notably the June 2015 and November 2015 examinations were determined to be invalid for rating purposes due to the Veteran's inconsistent responses.  As he has expressed intent to be uncooperative with further audiometric testing, (See February 2015 hearing transcript), the Board finds that development for additional audiometry would be pointless.

The RO has complied substantially with the Board's remand directives.  See Stegal v. West, 11 Vet. App. 268 (1998).  Notably, the April 2015 remand requested an examination by an otologist or otolaryngologist, and the November 2015 examination was by an audiologist.  At the time of the April 2015 remand it appeared that this case presented a complicated clinical picture requiring a higher level of expertise.  However, inconsistencies in the Veteran's responses on November 2015 audiometry (which generally is by an audiologist, regardless of whether further evaluation is by a physician) present a record that it is the Veteran's nonresponsiveness rather than testing methodology that complicates the process.  Accordingly, this matter does not call for an assessment by a provider with greater medical expertise.  There has been substantial compliance with the remand directives.  D'Arie's v. Peake, 22 Vet. App. 97 (2008).  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Ratings of hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denote profound deafness.  The assignment of the appropriate numeric level is based on the results of a controlled speech discrimination test (Maryland CNC test) in combination with the claimant's average pure thresholds.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specialized frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hz is 30 decibels or less and the puretone threshold at 2000 Hz is 70 decibels or more.  38 C.F.R. § 4.86(b).

When the appeal is from the initial rating assigned with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present is to be considered, and "staged" ratings may be assigned, based on facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

On February 2010 examination on behalf of VA, audiometry revealed that puretone thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
30
60
LEFT
15
15
20
40
65

The right ear puretone threshold average was 34 decibels and the left ear puretone threshold was 35.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss (SNHL).

A March 2013 treatment note indicates that the Veteran reported he required that conversations be repeated.  An August 2013 audiology note shows speech discrimination scores of 80 percent at (70 db) in each ear.  The note includes comment that the Veteran is a good lip reader and relies on visual cues.  The Veteran was noted to have mild to severe, gently sloping, sensory hearing loss in both ears.  It was noted that the Veteran was a good candidate for hearing aids.  

In November 2013 and the Veteran was fitted for, and counseled on the use of, hearing aids.  Later in November 2013 he reported that his hearing aids were okay except for some feedback; the hearing aids were adjusted for his specific needs.

On July 2014 examination on behalf of VA, audiometry revealed that puretone thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
40
70
LEFT
45
40
40
55
70
The right ear puretone threshold average was 48 decibels and the left ear puretone threshold average was 51 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The diagnosis was SNHL; the Veteran reported difficulty hearing conversation.

In an August 2014 statement, the Veteran's representative argued that Maryland CNC testing was inaccurate in assessing the Veteran's hearing loss because he guessed as to what he heard.

In February 2015 it was noted that the Veteran reported that his hearing aids were working okay.

At the February 2015 videoconference hearing the Veteran asserted that his hearing acuity was worse than found on July 2014 examination.  He stated that he had guessed on some words during word recognition testing, and that he had difficulty understanding people over the telephone.

On June 2, 2015 VA examination, audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
75
85
90
LEFT
80
80
70
80
100

Puretone threshold averages were 80 decibels in the right ear and 83 in left.  Speech audiometry revealed speech recognition ability of 42 percent in the right ear and 40 percent in the left.  The examiner found the test results not valid for rating purposes (not indicative of organic hearing loss).  The examiner stated that the validity of the tests was questionable when compared to the results of examinations from August 2013 and July 2014, explaining that puretone thresholds and speech discrimination scores were significantly poorer than on recent audiograms with no specific causative event for the decline.  The examiner indicated word recognition scores obtained were inaccurate.
Based on the invalid scores a June 2015 rating decision increased the rating for the Veteran's hearing loss to 70 percent, effective the date of the examination.  

The record includes multiple reports of telephone contact with the Veteran in September 2015 and a report of a February 2016 telephone contact to refill a prescription.

On November 2015 examination on behalf of VA, the examiner was unable to complete puretone threshold testing of the Veteran's hearing acuity.  The examiner stated that this was a result of the Veteran demonstrating "inconsistent responses between puretone thresholds and speech reception thresholds."  The examiner made repeated attempts to ascertain true organic hearing thresholds and speech recognition, but concluded that the examination was not valid for rating purposes.  

In January 2016 the Veteran reported that he sometimes turned his telephone off because he didn't want to talk to anyone.  A February 2016 treatment record shows the Veteran reported that his hearing aids were not helping.  In February 2016 he responded to a voicemail message confirming an at home visit.

In an April 2016 addendum to the November 2015 examination report, the audiologist clarified that the examination had not been valid for rating purposes "due to suspicion of non-organic hearing loss and inconsistent responses between puretone thresholds and speech reception thresholds on repeated attempts."  

In a June 2016 letter the Veteran claimed that his hearing aids were not properly adjusted.  He claimed he had more evidence to support his claim, but stated that he was refusing to produce it.  He also stated that he had stopped using hearing aids following the November 2015 examination.

The analysis begins with whether a compensable rating is warranted for the Veteran's hearing loss prior to June 2, 2015.  The record does not include any audiometry prior to that date showing that the Veteran's hearing acuity was impaired to an extent warranting a compensable rating.  Specifically, on both the February 2010 and July 2014 examinations the Veteran had Level 1 hearing acuity in each ear.  Those were the only two audiological evaluations during the evaluation period prior to June 2, 2015 with findings adequate for rating purposes. Accordingly, a compensable rating for the hearing loss prior to June 2, 2015 is not warranted.

The analysis turns to whether a rating in excess of 70 percent is warranted for the hearing loss for any period of time from June 2, 2015.  The Veteran had testified at the February 2015 videoconference hearing that he felt his hearing had gotten worse since a July 2014 examination, and the Board remanded the matter for a contemporaneous examination to assess his hearing.  As was noted above, the audiometry in June 2015 was deemed by the examiner to be invalid for rating purposes (due to inconsistent responses, but the AOJ nonetheless increased the rating for the hearing loss to 70 percent based on those findings.  The 80 decibel average puretone threshold and 42 percent speech discrimination in the right ear reflect (under Table VI) Level IX hearing acuity in that ear; and the 83 decibel average puretone threshold in the left ear coupled with the 40 percent discrimination found in that ear reflect Level X hearing acuity in that ear.  Under Table VII those Levels of hearing acuity warrant a 70 percent rating.  (Although they reflected an exceptional pattern of hearing loss (see 4.86), rating under Table VI afforded the Veteran a higher rating than under Table VIA,)  The Veteran continued his appeal.  Because the June 2015 audiometry was invalid; the Board remanded the case for further testing.  On November 2015 audiological evaluation the Veteran again provided inconsistent responses on audiometry, and no audiometry was certified for rating purposes.  Consequently, there is no valid for rating purposes audiometry since June 2, 2015 that the Veteran's hearing acuity is worse than reflected by the current 70 percent rating.

The Veteran's reports of functional impairment are facially less than credible.  He has indicated he cannot hear telephone conversations, yet he regularly communicates with VA by telephone regarding his medical needs, and responds to voicemails.  (He has indicated he disconnects his telephone because he does not want to be disturbed).  

As was previously discussed the Veteran has expressed unwillingness to participate in the development of his claim, both by his failure to co-operate with VA examiners and by his assertion of intent to withhold allegedly probative evidence. VA has fulfilled its duty to assist him to the extent possible, given his lack of co-operation.  The preponderance of the evidence is against the Veteran's claim; therefore, the appeal in this matter must be denied.


ORDER

A compensable rating for bilateral hearing loss prior to June 2, 2015 and a rating for the hearing in excess of 70 percent loss from that date are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


